86 F.3d 1162
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary Eugene KUKES, Plaintiff-Appellant,v.Candance J. GRUBBS;  Carole J. Caldwell;  L. Gerald,Defendants-Appellees.
No. 95-16688.
United States Court of Appeals, Ninth Circuit.
Submitted May 20, 1996.*Decided May 29, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Gary Eugene Kukes appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action for failure to state a claim.   Kukes alleged that the Butte County clerk-recorder, a court reporter, and the Oroville Justice court clerk altered and removed transcripts from the record of his 1986 trial that led to his unlawful conviction of second degree murder.   Kukes sought $2.5 million in damages from each defendant.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We construe the dismissal to be without prejudice.  See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995).   We affirm.


3
A prisoner's civil rights claim for damages attributable to an allegedly unconstitutional conviction or for other harm caused by actions whose unlawfulness would render a conviction or sentence invalid does not accrue until his sentence or fact of imprisonment has been invalidated.  Heck v. Humphrey, 114 S.Ct. 2364, 2373 (1994);  Trimble, 49 F.3d at 585.   Because Kukes' allegations necessarily imply the invalidity of his conviction, and he has not shown that his conviction has been overturned, or otherwise invalidated, Kukes has no damages claim at this time.  See Heck, 114 S.Ct. at 2373;  Trimble, 49 F.3d at 585.


4
Accordingly, the district court properly dismissed this action as a matter of law.  See Heck, 114 S.Ct. at 2372.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3